In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  11-­‐‑1683  
UNITED  STATES  OF  AMERICA,  
                                                              Plaintiff-­‐‑Appellee,  
                                         v.  

CHRISTOPHER  L.  SPEARS,  
                                                         Defendant-­‐‑Appellant.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
             Northern  District  of  Indiana,  Hammond  Division.  
                    No.  2:10cr55  —  Rudy  Lozano,  Judge.  
                          ____________________  

     ARGUED  APRIL  16,  2013  —  DECIDED  SEPTEMBER  6,  2013  
                    ____________________  

   Before   EASTERBROOK,   Chief   Judge,   and   CUDAHY,   POSNER,  
FLAUM,   KANNE,   ROVNER,   WOOD,   WILLIAMS,   SYKES,   TINDER,  
and  HAMILTON,  Circuit  Judges.  
    EASTERBROOK,   Chief   Judge.   Christopher   Spears   made   a  
counterfeit   handgun   permit   for   Tirsah   Payne,   who   was  
awaiting  trial  on  a  drug  charge  and  could  not  obtain  a  legit-­‐‑
imate   permit.   Payne   used   the   fake   credential—which   con-­‐‑
tained   her   own   name   and   birthdate—when   trying   to   buy   a  
gun.  The  dealer  was  not  deceived  and  did  not  sell  Payne  the  
2                                                                No.  11-­‐‑1683  

weapon   she   wanted.   An   investigation   led   to   Spears’s   arrest  
and   the   discovery   that   he   had   sold   other   fake   credentials,  
such   as   drivers’   licenses.   He   was   convicted   of   five   felonies,  
including   aggravated   identity   theft,   18   U.S.C.   §1028A,   and  
sentenced  to  34  months  in  prison:  10  months  on  four  of  the  
five   counts,   to   run   concurrently,   plus   two   years’   imprison-­‐‑
ment  under  §1028A,  which  prescribes  a  mandatory  consecu-­‐‑
tive  term  of  that  length.  
    Spears  appealed  three  of  the  five  convictions.  A  panel  af-­‐‑
firmed   two   while   reversing   the   third.   697   F.3d   592   (7th   Cir.  
2012).   Spears   then   asked   for   rehearing   en   banc.   Our   order  
granting  that  petition  vacated  the  panel’s  opinion  and  judg-­‐‑
ment,   which   we   now   reinstate   with   respect   to   the   convic-­‐‑
tions  other  than  the  one  under  §1028A.  
     Section  1028A(a)(1)  provides  that  anyone  who,  in  connec-­‐‑
tion   with   a   list   of   other   crimes,   “knowingly   transfers,   pos-­‐‑
sesses,  or  uses,  without  lawful  authority,  a  means  of  identifi-­‐‑
cation  of  another  person  shall,  in  addition  to  the  punishment  
provided   for   such   felony,   be   sentenced   to   a   term   of   impris-­‐‑
onment   of   2   years.”   Section   1028A(c)   provides   the   list   of  
predicate  offenses;  an  unauthorized  person’s  attempt  to  pur-­‐‑
chase  a  weapon,  in  violation  of  18  U.S.C.  §922(a)(6),  is  on  it.  
Spears   acknowledges   that   he   lacked   “lawful   authority”   to  
sell  counterfeit  permits.  But  he  contends  that  a  permit  is  not  
a   “means   of   identification”;   only   intangible   details   such   as  
names  and  Social  Security  numbers  are  “means  of  identifica-­‐‑
tion”,   he   maintains.   Spears   also   contends   that   he   did   not  
“transfer[]”   anything   “to   another   person”   because   Payne  
used   her   own   name   and   birthdate;   no   information   was   sto-­‐‑
len  from,  or  transferred  to,  anyone  who  did  not  consent.  He  
believes  that  the  phrase  “without  lawful  authority”  helps  to  
No.  11-­‐‑1683                                                                 3  

show  that  “transfer”  and  “another  person”  refer  to  a  victim  
rather  than  to  persons  who  consent  to  the  transaction.  
      The   panel   rejected   the   first   of   these   arguments,   697   F.3d  
at   598,   and   we   agree   with   its   conclusion.   Nothing   in   ordi-­‐‑
nary  usage  or  statutory  context  limits  the  phrase  “means  of  
identification”   to   intangible   information.   People   speak   of   a  
passport  or  driver’s  license  as  a  means  of  identification.  Oth-­‐‑
er   physical   objects,   including   firearm-­‐‑owners’   cards,   also  
come  within  that  phrase  because  they  identify  their  owners.  
The   Supreme   Court’s   only   encounter   with   §1028A,   Flores-­‐‑
Figueroa  v.  United  States,  556  U.S.  646  (2009),  treats  both  per-­‐‑
sonal  information  and  documents  containing  it  as  “means  of  
identification”.  See,  e.g.,  556  U.S.  at  653.  Although  the  Court  
did  not  grant  certiorari  in  Flores-­‐‑Figueroa  to  define  “means  of  
identification”   and   did   not   produce   a   holding   on   that   sub-­‐‑
ject,   the   Justices’   understanding   confirms   that   the   common  
usage  of  “means  of  identification”  includes  physical  objects.  
      And  although  §1028A  does  not  define  “means  of  identifi-­‐‑
cation”,  a  neighboring  statute—18  U.S.C.  §1028,  dealing  with  
identity  fraud—does.  Section  1028(d)(7)  provides  a  list,  some  
members   of   which   (e.g.,   “iris   image”)   are   physical   objects.  
Section   1028A(a)(1)   forbids   not   only   transferring   but   also  
possessing  a  “means  of  identification”.  Although  it  is  possi-­‐‑
ble  to  “possess”  information  without  committing  it  to  paper,  
many   forms   of   possession   entail   embodiment   in   an   object  
such  as  a  passport,  Social  Security  card,  or  alien  registration  
document.  We  therefore  conclude  that  the  document  sold  to  
Payne  was  a  “means  of  identification”.  Accord,  United  States  
v.   Sash,   396   F.3d   515,   524   (2d   Cir.   2005)   (counterfeit   police  
badge  is  a  “means  of  identification”  under  §1028A).  
4                                                                      No.  11-­‐‑1683  

     Spears   insists   that   he   did   not   “transfer”   the   means   to  
Payne,   because   she   knew   her   own   name   and   birthdate.   Be-­‐‑
cause  the  “means  of  identification”  was  the  counterfeit  card,  
however,   it   was   indeed   “transfer[red]”   from   Spears   to  
Payne.  But  a  transfer  is  not  enough.  The  “means  of  identifi-­‐‑
cation”  must  be  that  of  “another  person”.  From  Payne’s  per-­‐‑
spective,  the  card  she  received  did  not  pertain  to  “another”;  
it  had  her  own  identifying  details.  The  prosecutor  says  that  
this   is   irrelevant   because,   from   Spears’s   perspective,   Payne  
was  the  “another”.  On  this  view,  Spears  could  give  Payne  a  
card   bearing   Spears’s   name   but   not   anyone   else’s.   If   the  
prosecutor   is   right,   §1028A   acquires   a   surprising   scope.   It  
would,  for  example,  require  a  mandatory  two-­‐‑year  consecu-­‐‑
tive  sentence  every  time  a  tax-­‐‑return  preparer  claims  an  im-­‐‑
proper   deduction,   because   the   return   is   transferred   to   the  
IRS,   concerns   a   person   other   than   the   preparer,   includes   a  
means  of  identifying  that  person  (a  Social  Security  number),  
and   facilitates   fraud   against   the   United   States   (which  
§1028A(c)(4)  lists  as  a  predicate  crime).  
      In  trying  to  understand  the  meaning  of  “another  person”  
we   draw   on   the   statute’s   caption—“Aggravated   identity  
theft.”  Providing  a  client  with  a  bogus  credential  containing  
the  client’s  own  information  is  identity  fraud  but  not  identity  
theft;  no  one’s  identity  has  been  stolen  or  misappropriated.  A  
caption  cannot  override  a  statute’s  text,  but  it  can  be  used  to  
clear  up  ambiguities.  Florida  Department  of  Revenue  v.  Piccadil-­‐‑
ly   Cafeterias,   Inc.,   554   U.S.   33,   47   (2008);   Porter   v.   Nussle,   534  
U.S.   516,   528   (2002).   Flores-­‐‑Figueroa   used   the   caption   of  
§1028A  to  help  explicate  its  text.  556  U.S.  at  655.  The  phrase  
“another  person”  is  ambiguous:  neither  text  nor  context  tells  
us  whether  “another”  means  “person  other  than  the  defend-­‐‑
ant”   or   “person   who   did   not   consent   to   the   information’s  
No.  11-­‐‑1683                                                                      5  

use”.  That  §1028A  deals  with  identity  theft  helps  resolve  the  
ambiguity   in   favor   of   the   latter   understanding,   while   read-­‐‑
ing   “another   person”   to   mean   “person   other   than   the   de-­‐‑
fendant”  treats  §1028A  as  forbidding  document  counterfeit-­‐‑
ing  and  other  forms  of  fraud,  a  crime  distinct  from  theft.  
      To   appreciate   the   difference,   one   need   look   no   farther  
than  §1028,  the  aggravated-­‐‑identity-­‐‑theft  statute’s  next-­‐‑door  
neighbor.  Section  1028,  captioned  “Fraud  and  related  activi-­‐‑
ty   in   connection   with   identification   documents”,   makes   it   a  
crime  to  do  any  of  the  following  under  circumstances  (speci-­‐‑
fied   in   §1028(c))   that   bring   the   activity   within   the   scope   of  
national  authority:  
    (1)   knowingly   and   without   lawful   authority   produces   an  
    identification   document,   authentication   feature,   or   a   false  
    identification  document;  
    (2)   knowingly   transfers   an   identification   document,   au-­‐‑
    thentication   feature,   or   a   false   identification   document  
    knowing  that  such  document  or  feature  was  stolen  or  pro-­‐‑
    duced  without  lawful  authority;  
    (3)   knowingly   possesses   with   intent   to   use   unlawfully   or  
    transfer   unlawfully   five   or   more   identification   documents  
    (other  than  those  issued  lawfully  for  the  use  of  the  posses-­‐‑
    sor),   authentication   features,   or   false   identification   docu-­‐‑
    ments;  
    (4)  knowingly  possesses  an  identification  document  (other  
    than  one  issued  lawfully  for  the  use  of  the  possessor),  au-­‐‑
    thentication   feature,   or   a   false   identification   document,  
    with   the   intent   such   document   or   feature   be   used   to   de-­‐‑
    fraud  the  United  States;  
    (5)   knowingly   produces,   transfers,   or   possesses   a   docu-­‐‑
    ment-­‐‑making  implement  or  authentication  feature  with  the  
6                                                                        No.  11-­‐‑1683  

      intent   such   document-­‐‑making   implement   or   authentica-­‐‑
      tion  feature  will  be  used  in  the  production  of  a  false  identi-­‐‑
      fication   document   or   another   document-­‐‑making   imple-­‐‑
      ment  or  authentication  feature  which  will  be  so  used;  
      (6)  knowingly  possesses  an  identification  document  or  au-­‐‑
      thentication   feature   that   is   or   appears   to   be   an   identifica-­‐‑
      tion   document   or   authentication   feature   of   the   United  
      States   or   a   sponsoring   entity   of   an   event   designated   as   a  
      special   event   of   national   significance   which   is   stolen   or  
      produced   without   lawful   authority   knowing   that   such  
      document  or  feature  was  stolen  or  produced  without  such  
      authority;  
      (7)  knowingly  transfers,  possesses,  or  uses,  without  lawful  
      authority,  a  means  of  identification  of  another  person  with  
      the   intent   to   commit,   or   to   aid   or   abet,   or   in   connection  
      with,   any   unlawful   activity   that   constitutes   a   violation   of  
      Federal   law,   or   that   constitutes   a   felony   under   any   appli-­‐‑
      cable  State  or  local  law;  or    
      (8)  knowingly  traffics  in  false  or  actual  authentication  fea-­‐‑
      tures   for   use   in   false   identification   documents,   document-­‐‑
      making  implements,  or  means  of  identification;  

18   U.S.C.   §1028(a).   The   transaction   between   Spears   and  
Payne  fits  comfortably  within  paragraphs  (1)  and  (2).  And  in  
a  statute  about  identity  fraud  it  would  make  sense  to  say  that  
Spears   violated   paragraph   (7)   as   well,   because   he   made   a  
document   that   aided   and   abetted   Payne’s   effort   to   obtain   a  
gun   by   fraud.   But   instead   of   using   §1028,   the   prosecutor  
charged   Spears   under   §1028A—which,   if   it   means   what   the  
prosecutor   says,   would   convert   most   identity   fraud   into  
identity   theft   and   add   a   mandatory,   consecutive,   two-­‐‑year  
term   to   every   conviction,   even   though   §1028   lacks   any  
equivalent  sentencing  provision.  
No.  11-­‐‑1683                                                                    7  

      Congress   borrowed   and   modified   the   language   of  
§1028(a)(7),  which  stems  from  1982,  to  produce  §1028A(a)(1),  
which   was   enacted   in   2004.   Section   1028(a)(7)   deals   with  
document   fraud   committed   with   intent   to   aid   or   abet   any  
federal   crime,   or   any   state   felony.   Section   1028A(a)(1)   deals  
with   identity   theft   in   connection   with   a   short   list   of   serious  
crimes.   The   abbreviation   of   the   list   of   predicate   offenses   is  
one   reason   why   §1028A   carries   a   harsher   sentence;   the   fact  
that  identity  theft  has  a  victim  other  than  the  public  at  large  
is   another.   The   usual   victim   of   identity   theft   may   be   out   of  
pocket  (if  the  thief  uses  information  to  buy  from  merchants)  
or  may  be  put  to  the  task  of  rehabilitating  a  damaged  reputa-­‐‑
tion   or   credit   history.   Flores-­‐‑Figueroa   observed   that   the   ex-­‐‑
amples   in   the   legislative   history   of   §1028A   involve   people  
injured  when  a  third  party  used  their  names  or  financial  in-­‐‑
formation   (credit   card   or   Social   Security   numbers)   without  
their   consent.   556   U.S.   at   655.   And   the   Court   also   observed  
that   “Congress   separated   the   fraud   crime   from   the   theft  
crime  in  the  statute  itself”  (ibid.)  by  giving  §1028  and  §1028A  
different  titles  and  placing  the  rules  in  different  sections.  
    The  Solicitor  General  told  the  Supreme  Court  that  “[t]he  
statutory   text   makes   clear   that   the   sine   qua   non   of   a   Section  
1028A(a)(1)  offense  is  the  presence  of  a  real  victim.”  Brief  for  
the   United   States   in   Flores-­‐‑Figueroa   v.   United   States,   No.   08-­‐‑
108,   at   20   (Jan.   2009).   Pages   19–22   of   that   brief   give   several  
reasons   why   the   Solicitor   General   concluded   that   identity-­‐‑
theft  crimes  entail  a  victim  whose  information  has  been  used  
without   consent.   The   United   States   Attorney   has   not   ex-­‐‑
plained   why   his   position   in   this   prosecution   differs   so   dra-­‐‑
matically  from  the  Solicitor  General’s  in  Flores-­‐‑Figueroa.  
8                                                                  No.  11-­‐‑1683  

    The  most  one  could  say  for  the  United  States’  current  po-­‐‑
sition  is  that  “another”  in  §1028A(a)(1)  is  ambiguous.  If  that  
ambiguity   is   not   resolved   by   the   statutory   caption   and   the  
contrast   between   §1028   and   §1028A,   it   must   be   resolved   by  
the   Rule   of   Lenity,   under   which   conviction   is   possible   only  
when   a   law   declares   in   understandable   words   what   is   for-­‐‑
bidden.  See,  e.g.,  Skilling  v.  United  States,  130  S.  Ct.  2896,  2932  
(2010);  Rewis  v.  United  States,  401  U.S.  808,  812  (1971).  Crimes  
are  supposed  to  be  defined  by  the  legislature,  not  by  clever  
prosecutors  riffing  on  equivocal  language.  A  reasonable  per-­‐‑
son  reading  §1028A(a)(1)  would  not  conclude  that  Congress  
has  definitely  used  the  word  “another”  to  specify  every  per-­‐‑
son  other  than  the  defendant,  as  opposed  to  a  person  whose  
information  has  been  misappropriated.  
      We   have   not   located   any   appellate   decision   discussing  
the  meaning  of  “another  person”.  Although  one  court  of  ap-­‐‑
peals   stated   that   the   phrase   means   “anyone   other   than   the  
defendant”   (United   States   v.   Zuniga-­‐‑Arteaga,   681   F.3d   1220,  
1224   (11th   Cir.   2012)),   the   parties   had   not   contested   that   is-­‐‑
sue,   and   the   court   did   not   explain   why   it   chose   that   defini-­‐‑
tion  over  “anyone  other  than  a  person  consenting  to  the  use  
of   the  information”  or  something  similar.  The   sole  question  
at  issue  in  Zuniga-­‐‑Arteaga  was  whether  the  “person”  had  to  
be   alive;   the   eleventh   circuit   held,   as   we   also   had   done,   see  
United  States  v.  LaFaive,  618  F.3d  613  (7th  Cir.  2010),  that  un-­‐‑
authorized   use   of   a   dead   person’s   identifying   information  
can   violate   §1028A.   The   eleventh   circuit’s   decision   does   not  
resolve  other  issues  not  contested  by  the  parties.  
     Section  1028A,  we  hold,  uses  “another  person”  to  refer  to  
a   person   who   did   not   consent   to   the   use   of   the   “means   of  
identification”.  This  decision,  in  conjunction  with  the  panel’s  
No.  11-­‐‑1683                                                            9  

disposition   of   the   convictions   under   statutes   other   than  
§1028A,  mean  that  two  of  Spears’s  convictions  have  been  re-­‐‑
versed,   while   three   remain.   The   district   court’s   judgment   is  
vacated,  and  the  case  is  remanded  for  resentencing  on  those  
three  convictions.